Title: To James Madison from Joseph Pitcairn, 26 January 1802
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 26 Janry. 1802.
					
					I had this honor on the 2 of last month when I acknowledged receipt of your Circular of the 

1st. August, together with those for the Consuls in this neighbourhood which 

have been forwarded to them.
					I have written our Minister at Paris respecting the Accounts with the Government for 1802.  Those 

for last year are now inclosed, with such details as have seemed to me you might desire.  Supposing 

the money expended in equal monthly proportions 6 Months Interest would be exactly right, but the 

large payments are during the Winter.  Therefore I am no gainer thereby.  The loss on Exchange has 

appeared such and hitherto, no Individual here could sell  bills at that discount.  I have therefore drawn as in former years for the Sum due @ 30 days after Sight, dated 

7 January and to this I hope you will direct payment.  Do. 600. 73/100 

in favour Daniel McCormick.
					I also inclose you the list of American Vessels which arrived here since the 1 July.  The 

colums will I hope be found as complete as the business will permit, having taken particular 

pains to render them so.
					What I mentioned in my former letters of our Ships obtaining freights or purchasers among the 

Nations lately at War is now verified, with Holland, the Dutch Gouvernment having granted 

permission for the Employment of foreign built Vessels, in their Colonial trade.  The french even 

Spaniards will probably imitate the example.  With Great Respect Sir I have the Honor to be Your 

Most Ob Set.
					
						Jos: Pitcairn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
